 

Exhibit 10.3

 

AMENDMENT NO. 2

 

AMENDMENT TO
LICENSE AND COLLABORATION AGREEMENT

 

THIS AMENDMENT TO LICENSE AND COLLABORATION AGREEMENT (this “Amendment”), is
entered into this 25th day of June 2007 (the “Effective Date”) by and between
Santaris Pharma A/S, a Danish corporation having its principal place of business
at Hørsholm, Denmark (“Santaris”), and Enzon Pharmaceuticals, Inc., a Delaware
corporation having its principal place of business at Bridgewater, New Jersey
08807 (“Enzon”). Santaris and Enzon may be referred to herein individually as a
“Party” or collectively, as the “Parties”.

 

BACKGROUND

 

WHEREAS, Enzon and Santaris entered into the License and Collaboration Agreement
dated July 26, 2006 (the “Agreement”); and

 

WHEREAS, Enzon and Santaris desire to amend and restate certain provisions of
the Agreement.

 

NOW, THEREFORE, in consideration of the covenants and obligations expressed
herein and intending to be legally bound, and otherwise bound by proper and
reasonable conduct, the Parties agree as follows:

 

1. Capitalized terms used herein and not otherwise defined shall have the
meanings given to them in the Agreement.

 

2. The table in Section 6.1(a) of the Agreement is hereby amended and restated
in its entirety as follows:

 

 

Development Milestone

 

Time to Achieve

 

Determination to: (i) select an Accepted LNA Compound for Development (i.e.,
designation of a Selected LNA Compound) and (ii) commence pre-clinical
toxicology study therefor (other than for SPC2968 or SPC3042)

 

18 months after delivery (or such longer period of time as extended pursuant to
Section 5.5) by Santaris of the Accepted LNA Compound

 

Filing of an IND in the Enzon Territory for the first Product for each Enzon
Target

 

(a) December 31, 2006 in respect of SPC2968;

 

(b) 24 months after the Effective Date in respect of SPC3042; and

 

(c) in respect of other Selected LNA Compounds, 18 months after designation by
Enzon as a Selected LNA Compound against each Additional Target

 

 

3. Except as set forth in this Amendment, the Agreement shall remain in full
force and effect.

 

4. Resolution of all disputes arising out of or related to this Amendment or the
performance, enforcement, breach or termination of this Amendment and any
remedies relating thereto, shall be governed by and construed under the
substantive Laws of the State of New York, without regard to conflicts of law
rules that would provide for application of the Law of a jurisdiction outside
New York. To the extent there is any such dispute, such dispute will be handled
in accordance with the procedures set forth in Section 13 of the Agreement.

 



1

 

 

5. This Amendment may be executed in two or more counterparts (including by
facsimile or .pdf file) each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.

 

 

[Remainder of Page Intentionally Left Blank]

 



2

 



  

IN WITNESS WHEREOF, the Parties have executed this Amendment in duplicate
originals by their proper officers as of the date and year first above written.

 

 



SANTARIS PHARMA A/S ENZON PHARMACEUTICALS, INC.             By: /s/Keith
McCullagh By: /s/Ivan Horak     NAME: Keith McCullagh NAME: Ivan Horak TITLE:
CEO TITLE: EVP – R&D, CSO         By: /s/Henrik Stage       NAME: Henrik Stage  
TITLE: CFO  

 



3

